[licenseagreementfinalimg0.jpg][licenseagreementfinalimg1.jpg][licenseagreementfinalimg2.jpg][licenseagreementfinalimg3.jpg][licenseagreementfinalimg4.jpg][licenseagreementfinalimg5.jpg][licenseagreementfinalimg6.jpg][licenseagreementfinalimg7.jpg][licenseagreementfinalimg8.jpg][licenseagreementfinalimg9.jpg][licenseagreementfinalimg10.jpg][licenseagreementfinalimg11.jpg][licenseagreementfinalimg12.jpg][licenseagreementfinalimg13.jpg][licenseagreementfinalimg14.jpg][licenseagreementfinalimg15.jpg][licenseagreementfinalimg16.jpg][licenseagreementfinalimg17.jpg][licenseagreementfinalimg18.jpg][licenseagreementfinalimg19.jpg][licenseagreementfinalimg20.jpg][licenseagreementfinalimg21.jpg][licenseagreementfinalimg22.jpg][licenseagreementfinalimg23.jpg][licenseagreementfinalimg24.jpg][licenseagreementfinalimg25.jpg]